 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     DANIEL C. TETREAULT, ESQ.
 3   Nevada Bar No. 011473
     dtetreault@lawhjc.com
 4
              HALL JAFFE & CLAYTON, LLP
 5                      7425 Peak Drive
                 LAS VEGAS, NEVADA 89128-4338
 6                       (702) 316-4111
                       FAX (702) 316-4114
 7
     Attorneys for Plaintiff
 8   Douglas S. Gold
 9

10                                          UNITED STATES DISTRICT COURT
11                                              DISTRICT OF NEVADA
12
      DOUGLAS S. GOLD, an individual,
13                                                         CASE NO. 2:18-cv-01623-APG-NJK
                        Plaintiff,
14                                                         AMENDED STIPULATION AND ORDER
      vs.                                                  FOR STAY OF DISCOVERY PENDING
15                                                         MEDIATION
      PAUL A. JEWISON, an individual; DOES I-
16    X; and ROE CORPORATIONS I-X,
      inclusive,
17
                        Defendants.
18

19          Plaintiff DOUGLAS S. GOLD (“Plaintiff”), by and through his counsel of record, and Defendant
20   PAUL A. JEWISON (“Defendant”), by and through his counsel of record, stipulate as follows:
21          1.        This case arises from an out of a jet ski accident that occurred on August 28, 2016 in Dana
22   Point, California. Plaintiff was operating a SeaDoo GTI watercraft, in or about the area of Dana Point,
23   California. At or about that same date and time, Defendant was also operating a SeaDoo GTI watercraft,
24   in or about the area of Dana Point, California. Plaintiff alleges that Defendant operated his watercraft in an
25   unsafe and unreasonable manner, so as to cause his watercraft to strike Plaintiff’s watercraft with great force,
26   which Plaintiff alleges caused him significant and substantial damages.
27   ///
28   ///
 1           2.      This matter has been extensively litigated. Discovery completed to date include completed

 2   written discovery requests, depositions of both parties, as well as the Independent Medical Examination of

 3   Plaintiff.

 4           3.      To date, the parties have not engaged in any form of alternative dispute resolution or

 5   otherwise shared meaningful settlement discussions. However, both parties agree that the case has reached

 6   a juncture in which substantive settlement discussion may result in the complete resolution of the case. To

 7   that end, the parties have agreed and scheduled private mediation with Gregory T. Hafen on

 8   September 4, 2019. Although neither party can commit that a settlement will be reached, both parties attest

 9   that they will enter into and participate in the mediation in good faith and with sincere efforts to reach an

10   agreement to resolve the case.

11           4.      To save the parties from the need to invest resources in form of experts and other additional

12   necessary discovery if the case does not settle, the parties stipulate to stay all proceedings in this case

13   pending the completion of mediation in this case.

14           5.      The applicable discovery deadlines are as follows:

15                           Amend pleadings/Add Parties:                            June 13, 2019

16                           Initial Experts:                                        July 12, 2019

17                           Interim Status Report:                                  July 12, 2019

18                           Rebuttal Expert Designations:                           August 13, 2019

19                           Discovery Cutoff:                                       September 11, 2019

20                           Dispositive Motions:                                    October 11, 2019

21                           Joint Pre-Trial Order:                                  November 12, 2019

22                                                        (or 30 days after resolution of dispositive motions)

23           6.      “[T]he power to stay proceedings is incidental to the power inherent in every court to control

24   the disposition of the causes of action on its docket with economy of time and effort for itself, for counsel,

25   and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “A trial court may, with propriety, find

26   it is efficient for its own docket and the fairest course for the parties to enter a stay of an action before it,

27   pending resolution of independent proceedings which bear upon the case.” Leyva v. Certified Grocers of

28   Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). In deciding whether to grant a stay, a court may weigh the

                                                            2
 1   following: (1) the possible damage which may result from the granting of a stay; (2) the hardship or inequity

 2   which a party may suffer in being required to go forward; (3) the orderly course of justice measured in terms

 3   of the simplifying or complicating of issues, proof, and questions of law which could be expected to result

 4   from a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). A district court's decision to grant or

 5   deny a Landis stay is a matter of discretion. See Dependable Highway Exp., Inc. v. Navigators Ins. Co.,

 6   498 F.3d 1059, 1066 (9th Cir. 2007).

 7          7.      The parties submit that an evaluation of the Landis factors weigh in favor of a stay. The most

 8   compelling factor weighing in favor of a stay is the good possibility that a settlement could be reached at

 9   mediation. Should such a settlement be reached, the case would be completely disposed of and dismissed.

10   Additionally, issuing an order staying the case pending the outcome of mediation would save the parties

11   from having to incur additional, potentially unnecessary litigation costs.

12          8.      The parties stipulate that once the mediation occurs on September 4, 2019, they will file a

13   joint status report within 14 days after the conclusion of the mediation to update the Court regarding the

14   outcome of the settlement discussions. If the case resolves, the parties will promptly complete the necessary

15   closing documents and file a Stipulation and Order for Dismissal. If the case does not settle, the parties will

16   file a proposed Stipulation and Order with amended discovery deadlines.

17   IT IS HEREBY STIPULATED:

18   DATED this 8th day of July, 2019.                              DATED this 8th day of July, 2019.
19   HALL JAFFE & CLAYTON, LLP                                      EMERSON LAW GROUP
20
     /s/ Steven T. Jaffe                                            /s/ Phillip R. Emerson
21   __________________________                                     _____________________________
     STEVEN T. JAFFE, ESQ.                                          PHILLIP R. EMERSON, ESQ.
22   Nevada Bar No. 007035                                          Nevada Bar No. 005940
     DANIEL C. TETREAULT, ESQ.                                      1055 Whitney Ranch Drive, Suite 120
23   Nevada Bar No. 0011473                                         Henderson, Nevada 89014
     7425 Peak Drive                                                Attorneys for Defendant Paul A. Jewison
24   Las Vegas, Nevada 89128
     Attorney for Plaintiff
25

26

27

28

                                                           3
 1                                                    ORDER
 2   In accordance with the stipulation of the parties, the Court orders as follows:
 3          1.      The current discovery deadlines will be stayed pending mediation between the parties on

 4   September 4, 2019;

 5          2.      No later than September 11, 2019, the parties must file either a notice of settlement or an

 6   amended joint proposed discovery plan and scheduling order regarding the deadlines that currently
 7   remain open.

 8

 9

10          IT IS SO ORDERED:
11          Dated: ________________________
                     July 9, 2019
12

13

14                                                         _______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          4
